Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously indicated allowable subject matter has been placed into independent claim form for claim 1. Please see the Office action from 2/22/2022 for the reasons for allowance/indication of allowable subject matter. All pending claims are now in condition for allowance. 
The closest prior art found was Fukayama US 2001/0019377.
Fukayama discloses a display device comprising: a display panel (5, Fig 3, paragraph 0099); a light source part disposed behind the display panel (backlight unit, paragraph 0079)and configured to provide light to the display panel; a frame (resin mold 14) including an accommodation portion accommodating the light source part (portion of 14 is shown holding backlight portion, see figs 2 and 3) and an extension extending outward from the accommodation portion (as indicated); a holder 4 fastened to a rear of the extension (to rear of extension, as shown in Fig 3); and a back cover 100 surrounding the frame at a rear of the frame (surrounds 14, Fig 3), an end of the back cover being coupled to the holder (left/right respective ends are coupled to holder 4 and extension via screws 120, paragraph 0098).
However, the combination fails to fairly teach or render obvious the allowable subject matter of the instant invention, particularly the holder includes a body having a first surface contacting the extension and a second surface extending rearward from an end of the first surface, the body includes a fitting groove provided in the second surface, wherein the end of the back cover includes a coupling portion that protrudes toward the fitting groove and is coupled to the fitting groove, and the coupling portion is formed by curling the end of the back cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875